DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 27-34 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 27 recite wherein the sealing member forms a seal with all of said top edge, but this limitation was not present in the original disclosure. The original disclosure describes different surfaces where seals are formed but does not recite “all” surfaces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16, 17, 27-31, 33, 34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al (U.S. Application Publication No. 2011/0315702) in view of Sams (U.S. Application Publication No. 2010/0308055).
Regarding claim 1, LeBoeuf discloses a storage container (Fig. 8) comprising: a container body (34), said container body including one or more sidewalls (60) forming an interior and exterior sidewall surface and a body cavity between a base (62) of the container body and the one or more sidewalls, said sidewalls having a top edge (Fig. 8 adjacent 44), and a container lid (32), said container lid including an outer rim portion (40), a center window portion (42) and a sealing member (44) disposed between the outer rim portion and the center window portion (Fig. 8), said outer rim portion, said center window portion and said sealing member being separately formed components that have been interconnected together, said sealing member permanently connected to both said outer rim portion and said center window (par. 56), said outer rim portion including a front latch (150), said front latch configured to move between an unlatched and latched position, said position of said front latch enabling said front latch to engage said container body and to secure said container lid in a closed and locked position (Figs. 19, 20), said sealing member configured to form a liquid seal with said top edge when the container lid is in a closed position (par. 44).
LeBoeuf fails to teach said outer rim portion including a permanent lid hinge and, said lid hinge is connected to said container body, said lid hinge permitting movement of the container lid relative to the container body between an open and a closed position.
Sams teaches that it is known in the art to manufacture a container with a permanent hinge (3) and multiple latch portions (6, 7), said lid hinge permitting movement of the container lid relative to the container body between an open and a closed position (Figs. 1, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with hinge and latches taught by Sams, in order to better secure the container in a closed positions and to keep the lid and container body secured together.
In an alternate embodiment LeBoeuf teaches that the sealing member can form a seal with all of a top edge (Fig. 12 at 136). The top edge claimed does not have to be the uppermost edge of the sidewall. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the seal with all of the top edge, in order to improve the seal of the lid on the container.
Regarding claims 2-4, 6-14, 16, 17, 27-31, 33, 34, 37 and 38, the modified container of LeBoeuf teaches wherein said sealing member formed of a different material from one or more components selected from the group consisting of said outer rim portion and said center window (LeBoeuf, par. 14), wherein said container body has a peripheral top surface (LeBoeuf, at 64) that encircles an opening in said body cavity, said peripheral top surface including a descending wall portion that is spaced from an outer surface of said sidewall of said container body (LeBoeuf, Fig. 8), wherein said top peripheral surface includes a channel formed therein, wherein said outer rim portion of said container lid includes a plurality of latches (Sams, 6, 7), each of said latches is configured to move relative to an outer surface of said outer rim portion between a latched position and an unlatched position, wherein said container lid includes differently configured latches, wherein the container lid includes three latches, wherein two of said latches are configured the same and the other latch is configured differently, wherein said front latch is positioned on an opposite side of said container lid from said lid hinge, each of said side latches are spaced from said lid hinge and said front latch (Sams, Fig. 4), wherein the sealing member provides an airtight and/or liquid tight seal between said container lid and said container body when said container lid is in a fully closed and locked position (LeBoeuf, par. 40), wherein the sealing member is an elastomeric material that comprises an silicon or thermoplastic elastomer (LeBoeuf, par. 15), wherein the said outer rim portion, said center window, or combinations thereof are formed of an olefin thermoplastic (LeBoeuf, par. 41), wherein said lid hinge is connectable to said container body to form a permanent connection between said container lid and said container body, wherein the sealing member is formed of a more flexible material than the center window or outer rim portion (LeBoeuf, par. 41).
LeBoeuf teaches the container body is formed of different plastic materials (par. 43), but fails to teach a polycarbonate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container out of polycarbonate, since LeBoeuf teaches that different materials could be used and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
In an alternate embodiment LeBoeuf teaches wherein said cover window portion of said container lid includes a sealing flange extending downwardly from a bottom surface of said cover window portion, said sealing flange configured to engage an inner surface of said body cavity when said container lid is in said fully closed and lock position (Fig. 14). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified container with an additional sealing area, as taught in the alternate embodiment, in order to better seal the contents of the container.

Claims 5, 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf and Sams in view of Smyers et al. (U.S. Application Publication No. 2012/0248116).
Smyers teaches that it is known in the art to manufacture a container body with support ribs (76).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of LeBoeuf with ribs, as taught by Smyers, in order to strengthen the container body.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf and Sams in view of Kim (U.S. Application Publication No. 2006/0021889).
Kim teaches that it is known in the art to manufacture a container hinge with two pivot grooves (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of LeBoeuf with hinge grooves, as taught by Kim, in order to adjust how the lid and contain body connected together and since such a modification would be a simple substation of one known element for another to achieve the same result.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733